DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on December 15, 2021 and is acknowledged and the amendment of the specification is entered
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nivison US. Patent (2,357,605) hereinafter Nivison.
Regarding claim 5,
Nivison discloses a bending die used for forming a rod-shaped body bent in a three- dimensional XYZ direction (see Pag.1 col.2 lines 24-26), the bending die comprising:

    PNG
    media_image1.png
    404
    523
    media_image1.png
    Greyscale

first and second XY-plane forming dies (1-2, see fig.1) configured to be clamped in an X direction, 
the first and second XY-plane forming dies (1-2) having respective opposing first and second XY-plane forming surfaces (see fig.1) that define a cavity (see fig.1) therebetween, and that are configured to bend the rod- shaped body (tube) in the XY-plane when the first and second XY-plane forming dies (1,2) are in a clamped configuration, (Pag.2 Col.1 lines 10-23) and 

    PNG
    media_image2.png
    378
    568
    media_image2.png
    Greyscale


wherein the first Z-direction forming die (4,7) is integral with the first XY-plane forming surface of the first XY-plane forming die (1), and the second Z-direction forming die (11) has a thickness and a shape that corresponds to the cavity defined between the first and second forming surfaces of the XY-plane forming dies (1,2) in the clamped configuration (See pag.2 Col.1 lines 10-35).
Regarding claim 6,
Nivison discloses wherein the first Z-direction forming die (4,7) comprises a base Z-direction forming die (4) that extends outwardly in the X direction (element 4 is directly attached to the element 7 and is extended in the XYZ direction see fig.1) from the first XY-plane forming surface of the first XY-plane forming die (1); an end surface (5) of the second XY-plane forming die (2, bottom end surface) corresponds to an end surface of the base Z-direction forming die (4, see pag. 1 col.2 lines 40-44 additionally fig.1 for element 4 and 5), the second XY-plane forming die (2) is configured to slide on the base Z-direction forming die (4) and to clamp in the X direction, and the second Z-direction forming die (11) is configured to clamp in the Z direction (See pag.2 Col.1 lines 10-35).

    PNG
    media_image3.png
    386
    547
    media_image3.png
    Greyscale

Regarding claim 8,
Nivison discloses a bending die used for forming a rod-shaped body bent in a three- dimensional XYZ direction (see Pag.1 col.2 lines 24-26), the bending die comprising: first and second XY-plane forming dies (1-2, see fig.1) configured to be clamped in an X direction, 
the first and second XY-plane forming dies (1-2) having respective opposing first and second XY-plane forming surfaces (see fig.1) configured to bend the rod- shaped body (tube) in the XY-plane when the first and second XY-plane forming dies (1,2) are in a clamped configuration, (Pag.2 Col.1 lines 10-23) and 
first and second Z-direction forming dies (4,7,11, see pag.1 Col.2 lines 58-60) configured to be clamped in the Z direction (see fig.4),
wherein the first Z-direction forming die (4,7) comprises a base Z-direction forming die (4) that extends outwardly in the X direction (element 4 is directly attached to the element 7 and is extended in the XYZ direction see fig.1) from the first XY-plane forming surface of the first XY-plane forming die (1); 

the first and second Z-direction forming dies (4,7,11) including respective first and second Z-direction forming recess portions that together define a cavity (see fig.4) for bending the rod-shaped body (tube) in the three-dimensional XYZ direction when the first and second Z-direction forming dies (1-2) are in the clamped configuration (See pag.2 Col.1 lines 10-35),
Regarding claim 9,
Nivison discloses wherein the first XY-plane forming surface of the first XY-plane forming die (1) is integral with the first Z-direction forming die (4,7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nivison US. Patent (2,357,605) hereinafter Nivison.
Regarding claim 7, 
Nivison discloses wherein the second Z-direction forming die (11) is integral with the first XY-plane forming surface of the first XY-plane forming die (1), the second XY-plane forming die (2) is movable toward the first XY-plane forming die (1) to clamp in the X direction and is movable toward the second Z-direction forming die (11) to clamp in the Z direction (See pag.2 Col.1 lines 10-35), however Nivison does disclose the second Z-direction forming die to be integral with the second XY-plane forming surface of the second XY-plane forming die and since no criticality is recited for the second Z-direction forming die to be integral with the second XY-plane forming surface of the second XY-plane forming die and well known in the mechanical art for die to be arranged integrally to each other, the way deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 10,
Nivison discloses a bending die used for forming a rod-shaped body bent in a three- dimensional XYZ direction (see Pag.1 col.2 lines 24-26), the bending die comprising: first and second XY-plane forming dies (1-2, see fig.1) configured to be clamped in an X direction, 
the first and second XY-plane forming dies (1-2) having respective opposing first and second XY-plane forming surfaces (see fig.1) configured to bend the rod- shaped body (tube) in the XY-plane when the first and second XY-plane forming dies (1,2) are in a clamped configuration, (Pag.2 Col.1 lines 10-23) and 
first and second Z-direction forming dies (4,7,11, see pag.1 Col.2 lines 58-60) configured to be clamped in the Z direction (see fig.4), 
wherein the first Z-direction forming die (4,7) is integral with the first XY-plane forming surface of the first XY-plane forming die (1), 
wherein the second Z-direction forming die (11) is integral with the first XY-plane forming surface of the first XY-plane forming die (1), and 
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 12/15/2021 about the objection and the 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and the 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 102 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
Applicant states that the die in Nivision die is more complex and less efficient than the bending die recited in claim 5 and Applicant also stated that reference Nivision describes a die with at least six different pieces.
Examiner acknowledges, Applicant's arguments however such arguments are not deemed persuasive. 
Reference Nivision is drawn to apparatus for bending tube/pipe, and the reference discloses the structures as claimed under (same or different name) and based on the functions. the apparatus of the reference, two dies for bending in the X-direction and two dies for bending in the Z-direction, a recess during bending of the four dies that defined a shaped cavity for shaping tubes and also discloses structures to allow the X and Z motion of the dies. The arguments of Applicant are not persuasive because the reference discloses all the structures in the claims.
As discussed above, the references in combination, disclose all the limitations of the claimed invention.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

January 7, 2022

/S.O.B./Examiner, Art Unit 3725                                                                                                                                                                                                        



/JESSICA CAHILL/Primary Examiner, Art Unit 3753